Remarks
Claims 1, 2, 4-6, 8-10, 12, 14, 16-22, and 24-26 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6, 8-10, 12, 14, 16-22, and 24-26 have been considered but are moot in view of the new ground(s) of rejection provided below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 6, 8-10, 12, 14, 16-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yato (U.S. Patent Application Publication 2009/0089866) in view of Claudatos (U.S. Patent Application Publication 2004/0111461) and Thompson (U.S. Patent Application Publication 2016/0301739).  
Regarding Claim 1,
Yato discloses an apparatus for resource management in a network comprising:
A memory configured to store instructions (Exemplary Citations: for example, Figure 32 and associated written description); and
A processor coupled to the memory and configured to execute the instructions to cause the apparatus to (Exemplary Citations: for example, Figure 32 and associated written description; Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures; please see below, for example):
Obtain verified service information associated with at least one pre-registered service provided by the apparatus via at least one resource, wherein the verified service information is received from at least one device configured to verify service information associated with the at least one pre-registered service, and wherein the verified service information comprises domain information and group information in which the at least one resource is categorized (Exemplary Citations: for example, 
Create at least one service registry holding the verified service information (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures; storing the above information, for example);
Create at least one service ID against the at least one service registry (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures; creation/registering of a service ID, scenario ID, next service ID, etc., as examples);
Create at least one resource control policy for the at least one service ID (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 
When receiving at least one request from a client device to access the at least one pre-registered service, look up the at least one pre-registered service provided by the apparatus via the at least one resource (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures; looking up the service, scenario, next service, etc., for example); and
Send a response granting the client device conditional access to the at least one pre-registered service provided by the apparatus via the at least one resource based on the resource control policy, wherein the resource control policy comprises quality of service agreements/parameters, and wherein the conditional access is such that the client device is allowed to access the at least one pre-registered service with a set of permissions, priorities, or operations (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 
But does not explicitly disclose that the apparatus is a constrained device limited in terms of memory and processing power as compared to a non-constrained device, that the request is CoAP based, that the response is CoAP based, that the quality of service agreements/parameters are based on priority levels set for the client device and depending on at least one application used by the client device, access to a first set of permissions, priorities, or operations when the client device belongs to a first group of client devices, and the client device is allowed to access the at least one pre-registered service with a second set of permissions, priorities, or operations when the client device belongs to a second set of group of client devices.  
Claudatos, however, discloses that the resource control policy comprises quality of service agreements/parameters based on priority levels set for the client device and depending on at least one application used by the client device (Exemplary Citations: for example, Paragraphs 16, 17, 54, 55, and associated figures; QoS metrics based on priority for user/client, and application, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the quality of service techniques of Claudatos into the authorization system of Yato in order to allow the system to prioritize communications more 
Thompson, however, discloses that the apparatus is a constrained device limited in terms of memory and processing power as compared to a non-constrained device (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures; constrained application protocol is used for constrained devices.  Applicant admits such in the instant application, such as in paragraph 3.  IoT devices are also constrained, as are all devices that have less memory and/or processing power than other devices (e.g., a watch is constrained as compared to a phone, which is constrained as compared to a laptop, which is constrained compared to another laptop with higher power, which is constrained compared to a higher powered PC, which is constrained..., etc.);
That the request is CoAP based (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures; use of CoAP, for example);
That the response is CoAP based (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures; use of CoAP, for example); and
That the conditional access is such that the client device is allowed to access the at least one pre-registered service with a first set of permissions, priorities, or operations when the client device belongs to a first group of client devices, and the client device is allowed to access the 
Regarding Claim 2,
Yato as modified by Claudatos and Thompson discloses the apparatus of claim 1, in addition, Yato discloses authorize at least one client device to access at least one service provided by the apparatus by the at least one resource (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures); and
Authorize access management of the at least one resource by providing at least one conditional admission and resource control on the at least one service provided by the resource based on service level agreement dynamically (Exemplary Citations: for example, Paragraphs 92, 
Regarding Claim 4,
Yato as modified by Claudatos and Thompson discloses the apparatus of claim 1, in addition, Yato discloses that the verified service information is stored in at least one database in a form of a web service (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures).  
Regarding Claim 6,
Yato as modified by Claudatos and Thompson discloses the apparatus of claim 1, in addition, Yato discloses that granting admission to access the at least one pre-registered service is further based on an admission control policy, and wherein the admission control policy is at least one of read, write, read/write, delete, number of simultaneous connection on a resource, or any combination thereof (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 112, 115, 117, 119-
Regarding Claim 8,
Yato as modified by Claudatos and Thompson discloses the apparatus of claim 1, in addition, Yato discloses that the at least one service registry comprises at least one of resource identification, a group in which the at least one resource is categorized, a domain detail, a type of resource, an IP resource, or any combination thereof (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures).  
Regarding Claim 9,
Yato as modified by Claudatos and Thompson discloses the apparatus of claim 1, in addition, Yato discloses that on receipt of the at least one request to access the services, the processor is further configured to:
Look up the at least one service registry stored on the apparatus, wherein each resource in a network comprises a service registry holding verified service information (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 
Search based on a domain of the at least one service, the service registry, a path associated with the at least one service, or any combination thereof, availability of a service requested by the client device (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures; URL, URI, IP address, as examples).  
Regarding Claim 10,
Yato discloses a method for resource management in a network comprising:
Obtaining verified service information associated with at least one pre-registered service provided by a device via at least one resource (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures);
Creating (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures):

At least one service ID against the at least one service registry (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures); and
At least a resource control policy for the at least one service ID (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures);
Looking up, when receiving at least one request from a client device to access a pre-registered service provided by the at least one resource (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 
Sending a response granting the client conditional access to the at least one pre-registered service based on the resource control policy, wherein the resource control policy comprises quality of service agreements/parameters set for the client device, and wherein the conditional access is such that the client device is allowed to access the at least one pre-registered service with a set of permissions, priorities, or operations (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures);
Authorizing at least one client device to access the at least one pre-registered service provided by the at least one resource (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figure);
Managing access of the at least one resource by providing at least one conditional admission and resource control on the at least one pre-registered service based on a service level agreement (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 
Receiving, from a device, the verified service information after verifying, by the device, service information associated with the at least one pre-registered service against details of all services provided by all resources stored in at least one database of the network (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures); and
Obtaining, from the database, domain information and at least group information in which the at least one resource is categorized (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figure);
But does not explicitly disclose that the device is a constrained device, that the request is CoAP based, that the response is CoAP based, that the quality of service agreements/parameters are based on priority levels set for the client device and depending on at least one application used by the client device, and access to a first set of permissions, priorities, or operations when the client device belongs to a first group of client devices, and the client device is allowed to access the at least one 
Claudatos, however, discloses that the resource control policy comprises quality of service agreements/parameters based on priority levels set for the client device and depending on at least one application used by the client device (Exemplary Citations: for example, Paragraphs 16, 17, 54, 55, and associated figures; QoS metrics based on priority for user/client, and application, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the quality of service techniques of Claudatos into the authorization system of Yato in order to allow the system to prioritize communications more efficiently, allow for users to specify a variety of QoS parameters, and/or modify bandwidth and permissions as necessary.  
Thompson, however, discloses that the device is a constrained device (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures);
That the request is CoAP based (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures);
That the response is CoAP based (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures); and

Regarding Claim 12,
Yato as modified by Claudatos and Thompson discloses the method of claim 10, in addition, Yato discloses storing the verified service information in at least one database in a form of a web service (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures).  
Regarding Claim 14,

Regarding Claim 16,
Yato as modified by Claudatos and Thompson discloses the method of claim 10, in addition, Claudatos discloses that the quality of service agreements/parameters are at least one of availability, reliability, serviceability, data accuracy, aggregation delay, coverage, fault tolerance, network lifetime or any combination thereof, associated with the network (Exemplary Citations: for example, Paragraphs 16, 17, 54, 55, and associated figures; QoS metrics, for example).  
Regarding Claim 17,
Yato as modified by Claudatos and Thompson discloses the method of claim 10, in addition, Claudatos discloses that the quality of service agreements/parameters are categorized in at least one group, at least one priority, at least one class, and at least one permission 
Regarding Claim 18,
Yato as modified by Claudatos and Thompson discloses the method of claim 10, in addition, Yato as modified by Claudatos discloses the method of claim 10, in addition, Yato discloses that the at least one service registry comprises at least one of resource identification, a group in which the at least one resource is categorized, a domain detail, a type of resource, an IP resource, or any combination thereof (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures).  
Regarding Claim 19,
Yato as modified by Claudatos and Thompson discloses the method of claim 10, in addition, Yato discloses that on receipt of the at least one request, the method comprises:
Looking up the at least one service registry in an apparatus, wherein each resource in a network comprises a service registry holding verified service information (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures); and

Regarding Claim 20,
Yato discloses a method for provisioning at least one resource control policy to at least one service in a network, the network having at least one constrained device providing the at least one service registered with at least one resource discovery server, at least one client device accessing the at least one service, and at least one commissioning device configured to verify the at least one constrained device providing the at least one service, the method comprising:
Obtaining, by a provisioning device in the network, service information including at least one pre-registered service along with associated device ID from the at least one commissioning device (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures);

Creating, by the provisioning device, the resource control policy for the at least one service ID (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures); and
On receipt of at least one request, from the client device, to access the at least one service, looking up, by the provisioning device, a service ID associated with the at least one service in the provisioning device (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures); and 
Granting or denying, by the provisioning device, conditional access for the at least one service, based on the resource control policy, to the client device, wherein the conditional access is such that the client device is allowed to access the at least one pre-registered service with a set of permissions, priorities, or operations (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-
Wherein the resource control policy comprises quality of service agreements/parameters set for the client device  (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 162, 162, 169, 170, 174, 177, 178, 194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures);
But does not explicitly disclose that the network is resource constrained, that the request is CoAP based, access to a first set of permissions, priorities, or operations when the client device belongs to a first group of client devices, and the client device is allowed to access the at least one pre-registered service with a second set of permissions, priorities, or operations when the client device belongs to a second set of group of client devices, and that the quality of service agreements/parameters are based on priority levels set for the client device and wherein the resource control policy depends on at least one application used by the client device.  
Claudatos, however, discloses that the resource control policy comprises quality of service agreements/parameters based on priority levels set for the client device, and wherein the resource control policy depends on at least one application used by the client device (Exemplary 
Thompson, however, discloses that the network is a constrained network (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures);
That the request is CoAP based (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures);
That the conditional access is such that the client device is allowed to access the at least one pre-registered service with a first set of permissions, priorities, or operations when the client device belongs to a first group of client devices, and the client device is allowed to access the at least one pre-registered service with a second set of permissions, priorities, or operations when the client device belongs to a second set of group of client devices (Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention 
Regarding Claim 21,
Yato as modified by Claudatos and Thompson discloses the method of claim 20, in addition, Yato discloses transmitting, by the provisioning device, the service ID to the at least one commissioning device, to perform at least one operation on the at least one service registered against the service ID (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 112, 115, 117, 119-122, 123, 125, 128, 130, 138-141, 146, 150, 152, 153, 159, 160, 162, 169, 170, 174, 177, 178, 184, 194, 198, 202-205, 216, 219, 224, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures).  
Regarding Claim 22,
Yato as modified by Claudatos and Thompson discloses the method of claim 20, in addition, Yato discloses that granting or denying access for the at least one service is further based on an admission control policy, and wherein the admission control policy is at least one of read, write, read/write, delete, number of simultaneous connection on a resource, or any combination thereof (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 112, 115, 117, 119-122, 123, 125, 128, 
Regarding Claim 24,
Yato as modified by Claudatos and Thompson discloses the method of claim 22, in addition, Claudatos discloses that the quality of service agreements/parameters comprise at least one of availability, reliability, serviceability, data accuracy, aggregation delay, coverage, fault tolerance, network lifetime or any combination thereof, associated with the resource constrained (Thompson: Exemplary Citations: for example, Paragraphs 13, 14, 17, 19, 29, 35, 36, and associated figures) network (Exemplary Citations: for example, Paragraphs 16, 17, 54, 55, and associated figures).  
Regarding Claim 25,
Yato as modified by Claudatos and Thompson discloses the method of claim 24, in addition, Claudatos discloses that the quality of service agreements/parameters are categorized in at least one group, at least one priority, at least one class, and at least one permission (Exemplary Citations: for example, Paragraphs 16, 17, 54, 55, and associated figures).  
Regarding Claim 26,
Yato as modified by Claudatos and Thompson discloses the method of claim 20, in addition, Yato discloses that the service information .  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yato in view of Claudatos, Thompson, and WSDL (Web Services Description Language (WSDL) 1.1”, W3C Consortium, W3C, March 15, 2001, 27 pages).
Regarding Claim 5,
Yato as modified by Claudatos and Thompson discloses the apparatus of claim 1, in addition, Yato discloses that the verified service information is stored in at least one database as a web service in a language format (Exemplary Citations: for example, Paragraphs 92, 100, 103, 109, 115, 117, 120-123, 125, 128, 130, 131, 132, 135, 136, 138-141, 143, 145, 146, 148-153, 162, 162, 169, 170, 174, 177, 178, 192-194, 198, 202-205, 216, 219, 231, 234-237, 256, 265, 272, 282, 292, 297, and associated figures; storing the above service information in a database using some language, such as XML, for example);
But does not appear to explicitly disclose that the language format is a web services description language format.  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432